311 F.2d 225
John M. LAWRENCEv.Abraham HELLER, the Chief of the in-Patient Psychiatric Services, Denver General Hospital.
No. 7115.
United States Court of Appeals Tenth Circuit.
September 26, 1962.

Appeal from the United States District Court for the District of Colorado.
No representation for appellant.
Robert S. Wham, City Atty., and Wallace McCamant, Asst. City Atty., Denver, Colo., for appellee.
Before MURRAH, Chief Judge, and PICKETT and HILL, Circuit Judges.
PER CURIAM.


1
Appeal dismissed September 26, 1962, on motion of appellee, on ground appeal moot.